          Case 1:18-cv-01747-NONE-SAB Document 21 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   LUIS ACEVEDO,                                     Case No. 1:18-cv-01747-NONE-SAB

11                  Plaintiff,                         ORDER RE STIPULATION TO AMEND
                                                       SCHEDULING ORDER
12          v.
                                                       (ECF No. 20)
13   CITY OF FARMERSVILLE,

14                  Defendant.

15

16         On October 18, 2019, the Court issued a scheduling order setting pretrial deadlines and

17 the trial date for this action. (ECF No. 18.) On October 1, 2020, the parties filed a stipulation

18 requesting a modification of the pre-trial deadlines as well as modification of the pre-trial

19 conference date. (ECF No. 20.) The parties proffer good cause exists because the parties are
20 working diligently on completing all discovery, the COVID-19 public health emergency has

21 caused delays in taking depositions and secure experts, and additional time is necessary to

22 complete discovery. (Id. at 2.)

23         The parties are admonished for filing this stipulated request after the September 14, 2020

24 non-expert discovery deadline expired.      While the Court will accept the parties’ proffered

25 reasons here supporting good cause, the COVID-19 public health emergency was not a

26 contingency that just recently developed. The Court does not expect further belated requests, but
27 the parties are advised that when a request is made after the expiration of a deadline, they are

28 expected to more precisely explain why such a request was not made prior to the expiration of a


                                                   1
             Case 1:18-cv-01747-NONE-SAB Document 21 Filed 10/02/20 Page 2 of 2


 1 deadline, and why there is good cause to extend the deadline nunc pro tunc.

 2              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the October 18,

 3 2019 scheduling order is amended as follows:

 4              1.       Non-Expert Discovery Deadline: November 15, 2020;

 5              2.       Expert Disclosure Deadline: December 4, 2020;

 6              3.       Supplemental Expert Disclosure Deadline: January 8, 2021;

 7              4.       Expert Discovery Deadline: February 8, 2021;

 8              5.       Dispositive Motion Filing Deadline: March 18, 2021;

 9              6.       Pre-Trial Conference: August 26, 2021 at 8:30 a.m.;

10              7.       Trial Date: October 26, 2021 at 1:00 p.m.; and

11              8.       All other dates and aspects of the October 18, 2019 amended scheduling order

12                       shall remain in effect.1

13
     IT IS SO ORDERED.
14

15 Dated:            October 2, 2020
                                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
     1
         While the parties requested a pre-trial conference date of April 12, 2021, and did not request any extension of the
27 trial date, due to the proximity to the amended dispositive motion filing deadline, both dates were required to be
     adjusted further. Additionally, while the parties requested a dispositive motion filing deadline of March 18, 2020,
28 the Court presumes that was a typographical error and adjusted the date to March 18, 2021. (ECF No. 20 at 2.)


                                                                 2
